Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 28, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  160185(26)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  THE ROMANIAN ORTHODOX EPISCOPATE                                                                    Richard H. Bernstein
  OF AMERICA,                                                                                         Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
                                                                                                                       Justices
           Appellant,
  v                                                                SC: 160185
                                                                   COA: 347497
                                                                   Oakland CC: 2018-168095-CZ
  GHEORGHE CARSTEA and ST. NICHOLAS
  AND VEN PARASCHEVA ROMANIAN
  ORTHODOX CHURCH,
           Defendants/Counterplaintiffs-
           Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 3,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 28, 2020
         a0720
                                                                              Clerk